Per Curiam:
We are of opinion that this claim is within the purview of section 246 of the Greater Hew York charter* and that a writ of mandamus was properly issued. It is conceded, however, that the order for the issuance of the writ should be modified directing the comptroller to *972consider the claim and if in his judgment it is equitable and proper for the city to pay in whole or in part, to so certify to the board of estimate and apportionment. The order will, therefore, be so modified and affirmed, without costs. Present — Clarke, P. J., Laughlin, Scott, Dowlling and Page, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.

 See Laws of 1901, chap. 466, § 246, added by Laws of 1907, chap. 601, as amd. by Laws of 1910, chap. 683.—[Rep.